ITEMID: 001-58262
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: GRANDCHAMBER
DATE: 1999
DOCNAME: CASE OF REKVÉNYI v. HUNGARY
IMPORTANCE: 1
CONCLUSION: No violation of Art. 10;No violation of Art. 11;No violation of Art. 14+10;No violation of Art. 14+11
JUDGES: Luzius Wildhaber;Nicolas Bratza;Paul Mahoney
TEXT: 7. At the material time, the applicant was a police officer and the Secretary General of the Police Independent Trade Union.
8. On 24 December 1993 Law no. 107 of 1993 on certain amendments to the Constitution (az Alkotmány módosításáról szóló 1993. évi CVII. törvény) was published in the Hungarian Official Gazette. This Law amended, inter alia, Article 40/B § 4 of the Constitution to the effect that, as from 1 January 1994, members of the armed forces, the police and security services were prohibited from joining any political party and from engaging in any political activity (see paragraph 13 below for the text of the Article).
9. In a circular letter dated 28 January 1994, the Head of the National Police requested, in view of the forthcoming parliamentary elections, that police officers refrain from political activities. He referred to Article 40/B § 4 of the Constitution as amended by Law no. 107 of 1993. He indicated that those who wished to pursue political activities would have to leave the police.
10. In a second circular letter dated 16 February 1994, the Head of the National Police declared that no exemption could be given from the prohibition contained in Article 40/B § 4 of the Constitution.
11. On 9 March 1994 the Police Independent Trade Union filed a constitutional complaint with the Constitutional Court claiming that Article 40/B § 4 of the Constitution, as amended by Law no. 107 of 1993, infringed constitutional rights of career members of the police, was contrary to the generally recognised rules of international law and had been adopted by Parliament unconstitutionally.
12. On 11 April 1994 the Constitutional Court dismissed the constitutional complaint, holding that it had no competence to annul a provision of the Constitution itself.
13. The relevant Articles of the Constitution of the Republic of Hungary (Law no. 20 of 1949, as amended on several occasions) provide:
“Career members of the armed forces, the police and the civil national security services shall not join any political party and shall not engage in any political activity.”
“A fegyveres erők, a rendőrség és a polgári nemzetbiztonsági szolgálatok hivatásos állományú tagjai nem lehetnek tagjai pártnak és politikai tevékenységet nem folytathatnak.”
“In the Republic of Hungary everyone shall have the right to freedom of expression and to receive and impart information of public interest.”
“A Magyar Köztársaságban mindenkinek joga van a szabad véleménynyilvánításra, továbbá arra, hogy a közérdekű adatokat megismerje, illetőleg terjessze.”
“… [T]he Government shall ensure that the provisions of the Constitution of the Republic of Hungary are implemented.”
“A Magyar Köztársaság alkotmánya … végrehajtásáról a Kormány gondoskodik.”
“The Government shall submit to Parliament such bills as are necessary to implement the Constitution.”
“A Kormány köteles az alkotmány végrehajtásához szükséges törvényjavaslatokat az Országgyűlés elé terjeszteni.”
14. Law no. 17 of 1989 on referenda, as in force at the material time, provided:
“No signatures may be collected … from persons serving in the armed forces or armed bodies on station or while such persons are discharging their duties …”
“Nem gyűjthető aláírás … fegyveres erőknél és fegyveres testületeknél szolgálati viszonyban levő személyektől, a szolgálati helyen vagy szolgálati feladat teljesítése közben …”
“Citizens eligible to vote or stand in elections … shall have the right to participate in referenda …”
“A népszavazásban … való részvételre választójoggal rendelkező állampolgárok … jogosultak.”
15. Law no. 34 of 1989 (as amended on several occasions) on parliamentary elections, as in force at the material time, provided:
“In the Republic of Hungary every Hungarian citizen … who has attained his [or her] majority (hereinafter: “constituent”) shall have the right to vote in parliamentary elections.”
“A Magyar Köztársaságban az országgyűlési képviselők választásán választójoga van … minden nagykorú magyar állampolgárnak (a továbbiakban: választópolgár).”
“Everyone who is entitled to vote and has a permanent residence in Hungary shall be entitled to stand for election.”
“Mindenki választható, aki választójoggal rendelkezik és állandó lakóhelye Magyarországon van.”
“Constituents … of each individual constituency shall be entitled to nominate candidates [in relation to that constituency] …”
“Az egyéni választókerületben a választópolgárok … jelölhetnek.…”
“Constituents shall be entitled to collect nomination coupons, expound election programmes, promote candidates and organise election campaign meetings …”
“Bármely választópolgár gyűjthet jelöltet ajánló szelvényeket, ismertethet választási programot, népszerűsíthet jelöltet, szervezhet választási gyűlést …”
“Nomination coupons may not be collected … from persons serving in the armed forces or armed bodies … on station or while such persons are discharging their duties …”
“Nem gyűjthető jelöltet ajánló szelvény … a fegyveres erőknél, a rendőrségnél … szolgálati viszonyban lévő személytől, a szolgálati helyen vagy szolgálati feladat teljesítése közben …”
16. Law no. 55 of 1990 on the legal status of members of Parliament, as in force at the material time, provided:
“Employers of employees who are candidates in parliamentary elections … shall grant them unpaid leave on request from the moment of their registration as candidates until the end of the elections or, where they are elected, until they take up their seat.”
“Az országgyűlési képviselő … jelöltet jelöltségének nyilvántartásba vételétől a választásának befejezéséig, illetve megválasztása esetén a mandátuma igazolásáig a munkáltató – kérésére – köteles fizetés nélküli szabadságban részesíteni.”
“Paragraph 1 … [of Section 1] shall apply as appropriate to candidates … serving … in the … police …”
“A … rendőrségnél … szolgálati viszonyban … álló képviselőjelöltre az [1.§] (1) … bekezdés rendelkezéseit kell megfelelően alkalmazni.”
“A member of Parliament … shall put an end to any situation incompatible with his office within a period of thirty days from the moment he takes up his seat …”
“A képviselő a mandátuma érvényességének megállapításától … számított harminc napon belül köteles a vele szemben fennálló összeférhetetlenségi okot megszüntetni …”
17. Law no. 64 of 1990 on the election of members of local authorities and mayors, as in force at the material time, provided:
“Constituents shall be entitled to expound election programmes, canvass on behalf of candidates or organise election campaign meetings … from the thirty-fifth day prior to the date of the elections.”
“Bármely választópolgár – a szavazást megelőző 35. naptól – ismertethet választási programot, népszerűsíthet jelöltet, szervezhet választási gyűlést …”
“A constituent who exercises his right to vote in an individual constituency shall be entitled to nominate candidates [in relation to that constituency] …”
“Jelöltet ajánlhat az a választópolgár, aki a választókerületben választójogát gyakorolhatja …”
18. Law no. 34 of 1994 on the police (“the 1994 Police Act”), which entered into force on 1 October 1994, provides:
“The police shall discharge their duties in a manner free from any party influence.”
“A Rendőrség a feladatának ellátása során pártbefolyástól mentesen jár el.”
“If a police officer wishes to stand as a candidate in elections to Parliament, to a local authority or to the office of mayor, he shall in advance notify the head of the police department [concerned] of his intention to do so. In such cases his service shall be suspended from the sixtieth day preceding the elections until the day on which the results of the elections are published.”
“Ha a rendőr országgyűlési vagy helyi önkormányzati képviselői, illetőleg polgármesteri választáson jelöltként indul, köteles e szándékát a rendőri szerv vezetőjének előzetesen bejelenteni. A választás napját megelőző 60. naptól kezdődően a választás eredményének közzétételéig a szolgálati jogviszonya szünetel.”
“Police officers shall have the right to join professional or other organisations which are aimed at protecting or representing their interests and are related to their professional duties, and to hold office therein; they shall not suffer any disadvantage in their careers on account of their membership and activity. Police officers shall inform the head of the police department [concerned] of their existing or intended membership of organisations unrelated to their professional duties. The head of the police department [concerned] may prohibit the police officer in question from becoming or remaining a member of such organisation if it is incompatible with the profession or duties of a police officer, or if it interferes with or endangers the interests of the force. Such a prohibition shall take the form of a decision. An appeal against such a decision lies to the head of the superior police authority. The decision of the superior authority on the appeal may be challenged in the courts.”
“A rendőr a hivatásával összefüggő szakmai, érdekvédelmi, érdekképviseleti szervezetnek tagja lehet, abban tisztséget vállalhat, e tagsági viszonya és tevékenysége miatt szolgálati jogviszonya körében hátrányt nem szenvedhet. A rendőr köteles a hivatásával össze nem függő társadalmi szervezettel fennálló, illetőleg az újonnan létesülő tagsági viszonyt előzetesen a rendőri szerv vezetőjéhez bejelenteni. A rendőri szerv vezetője a tagsági viszony fenntartását vagy létesítését megtilthatja, ha az a rendőri hivatással vagy szolgálati beosztással nem egyeztethető össze, illetőleg a szolgálat érdekeit sérti vagy veszélyezteti. E döntést határozatba kell foglalni. A határozat ellen a felettes szerv vezetőjénél panasszal lehet élni. A felettes szervnek a panasz kivizsgálása eredményeként hozott határozata a bíróság előtt megtámadható.”
19. Decree no. 1/1990 of 10 January 1990 of the Minister of the Interior (“the 1990 Regulations”), which laid down service regulations for the police, was in force until 30 March 1995 and provided:
“… No party political activity may be carried out on police premises; no questions related to party politics shall be discussed during staff meetings.”
“… A rendőrségen pártpolitikai tevékenység nem folytatható, munkahelyi értekezleteken pártpolitikai kérdések nem tárgyalhatók.”
“With the exception of political parties, police officers shall … be entitled to form and maintain social organisations [társadalmi szervezet] (trade unions, mass movements, organisations protecting their interests, associations, etc.) provided that their aims are not contrary to the legal provisions and rules regulating police service.”
“Rendőrök önmagukból – párt kivételével – … a szolgálati viszonyra vonatkozó jogszabályokkal, rendelkezésekkel nem ellentétes célú társadalmi szervezetet létrehozhatnak és működtethetnek (szakszervezet, tömegmozgalom, érdekképviseleti szervezet, egyesület stb.).”
“Police officers shall be entitled to join any social organisation [társadalmi szervezet], including a political party, which has been lawfully founded and registered by a court. Police officers shall not enjoy any advantage or suffer any detriment in their career on account of their membership of an organisation or their party affiliation.”
“A rendőr bármely törvényesen megalakult, illetve bíróság által nyilvántartásba vett társadalmi szervezetnek – beleértve a politikai pártot is – tagja lehet. Szervezeti hovatartozása, pártállása miatt szolgálati viszonya keretében semmiféle előnyben vagy hátrányban nem részesíthető.”
“Party badges and symbols shall not be displayed on police premises. While on duty, police officers shall refrain from wearing badges showing their political preference.”
“A rendőrség hivatali helyiségeiben, körleteiben pártok jelvényei, jelképei nem helyezhetők el. A rendőr szolgálatban politikai hovatartozására utaló jelvényt nem viselhet.”
“Police officers shall not engage in activities as experts or advisers in relation to questions of police service upon request from political parties unless authorised to do so by the Minister of the Interior.”
“A rendőr pártok részére a rendőri szolgálattal összefüggő kérdésekben szakértői, szaktanácsadó feladatokat csak a belügyminiszter engedélyével végezhet.”
“On police premises the exercise of the right to freedom of assembly is subject to the approval of the common superior of all the organisers [of any assembly].”
“A rendőrség objektumaiban a gyülekezési jog csak a szervezők közös elöljáróinak engedélyével gyakorolható.”
“Police officers shall have the right to participate in lawfully organised … gatherings (such as peaceful assemblies, processions and demonstrations) in their leisure time. On such occasions they shall refrain from wearing uniform unless the aim of the gathering is the representation or protection of interests related to [police] service. They shall refrain from carrying their service gun or other firearms lawfully in their possession. Where the gathering is ordered to be dissolved, they shall immediately leave.”
“A rendőr szabad idejében részt vehet a … jogszerűen tartott rendezvényen (békés összejövetelen, felvonuláson, tüntetésen). Ilyen esetben egyenruhát csak akkor viselhet, ha a rendezvény célja a szolgálati viszonnyal összefüggő érdekek képviselete, védelme. Szolgálati vagy más jogszerűen tartott lőfegyverét nem tarthatja magánál. Ha a rendezvény feloszlatására kerül sor, köteles a helyszínt azonnal önként elhagyni.”
“Police officers shall … be entitled to make statements upon request from the press or radio or television stations on questions related to road safety, public safety or certain offences provided that, [in so doing,] they maintain the confidentiality of service secrets, observe the principle of the presumption of innocence, respect personality rights [személyiséghez fűződő jogok] and do not prejudice the examination and investigation of cases …”
“A rendőr, a sajtó, a rádió és a televízió megkeresése alapján a közlekedés-, a közbiztonság kérdéseiről, egyes bűncselekményekről, a szolgálati titok megőrzésével, az ügyek vizsgálatának és felderítésének veszélyeztetése nélkül, valamint az ártatlanság vélelmének figyelembe vételével és a személyiséghez fűződő jogok tiszteletben tartásával … nyilatkozhat …”
“… [Police officers] shall be entitled to give lectures on – or to participate in radio or television programmes concerning – politics, science, literature or sport without prior authorisation but on condition that no reference is made to their police service.”
“… [A rendőr] politikai, tudományos, szépirodalmi és sport témájú előadásokat, szereplést (a rádióban és a televízióban is) engedély nélkül vállalhat rendőri állására való utalás nélkül.”
“Police officers shall have the right to make statements and publish articles in Ministry of the Interior publications without permission, while observing the rules on service and official secrets.”
“A Belügyminisztérium lapjaiban a szolgálati- és az államtitokra vonatkozó szabályok betartásával a rendőr engedély nélkül nyilatkozhat és publikálhat.”
“Police officers shall not be entitled to publish textbooks and documentary literature related to police activities save with prior authorisation …”
“A rendőri vonatkozású kérdéseket tárgyaló szak- és tényirodalmi művet a rendőr csak előzetes engedéllyel jelentetheti meg …”
“Police officers shall be entitled to publish works of fiction … and works on science, politics or sport … that are unrelated to police activities without permission but on condition that no reference is made to their police service.”
“A rendőr – a rendőri állásra való utalás nélkül – szabadon közölheti, illetve kiadhatja a nem rendőri vonatkozású szépirodalmi …, tudományos, politikai kérdéseket tárgyaló, sporttal foglalkozó műveit …”
20. Decree no. 3/1995 of 1 March 1995 of the Minister of the Interior (“the 1995 Regulations”), which was adopted under the 1994 Police Act in order to implement its provisions and which laid down service regulations for the police, entered into force on 31 March 1995. It provides:
“Police officers, in their capacity as representatives of the police or experts, shall not give statements to the press or participate in radio or television programmes or in films, unless permitted to do so by the Head of the National Police or one of his deputies. No permission is needed for giving scientific or cultural lectures or for other public appearances of a similar nature (including participation in radio or television programmes) if no reference is made to police service.”
“A rendőr a rendőrség képviselőjeként, szakértőjeként a sajtóban, a rádió és televízió műsoraiban, filmekben csak az országos rendőrfőkapitány, illetve helyettesei előzetes hozzájárulásával szerepelhet. A rendőri állásra utalás nélkül tartott tudományos, kulturális előadások megtartásához, ilyen irányú egyéb közszerepléshez beleértve a rádióban és televízióban történő szereplést is) engedély nem kell.”
“Police officers shall have the right to make statements and publish articles in police publications without permission, while observing the rules on service and official secrets.”
“A rendőrség lapjaiban a szolgálati és az államtitokra vonatkozó szabályok betartásával a rendőr engedély nélkül nyilatkozhat és publikálhat.”
“Members of the police force, in their capacity as police officers, shall not make public appearances unless authorised to do so by the head of the police department. On such occasions police officers shall refrain from making political statements and shall evince a neutral attitude towards any social organisation [társadalmi szervezetek].”
“Nyilvános szerepléshez (ha az rendőrként történik) engedélyt kell kérni a rendőrfőkapitánytól. A rendőr ilyen közéleti szereplése során tartózkodjék a politikai nyilatkozatoktól, magatartása a társadalmi szervezeteket illetően semleges legyen.”
“Police officers shall have the right to participate in lawfully organised … gatherings in their leisure time. On such occasions they shall refrain from wearing uniform and carrying their service gun or other firearms lawfully in their possession. Where the gathering is ordered to be dissolved, they shall immediately leave .”
“A rendőr szabad idejében részt vehet a … jogszerűen tartott rendezvényen. Ilyen esetben egyenruhát nem viselhet. Szolgálati vagy más jogszerűen tartott lőfegyverét nem tarthatja magánál. Ha a rendezvény feloszlatására kerül sor, köteles a helyszínt azonnal önként elhagyni.”
NON_VIOLATED_ARTICLES: 10
11
14
